Citation Nr: 0124325	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  99-01 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant and D.K.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from February 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the RO 
determined that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for residuals of a back injury.  The veteran also renewed a 
claim that the original rating decision which denied service 
connection for residuals of a back injury constituted clear 
and unmistakable error (CUE).  In a June 2000 decision, the 
Board determined that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for a back disorder.  The Board also decided that the 
September 1952 rating decision which denied service 
connection for a back disorder did not contain clear and 
unmistakable error.  The veteran appealed the Board's 
decision.

Pursuant to a joint motion by the Secretary of the Department 
of Veterans Affairs (VA) and the veteran, the United States 
Court of Appeals for Veterans Claims (Court) entered an Order 
in March 2001 which vacated that part of the Board's decision 
which determined that the veteran had not submitted new and 
material evidence.  That issue was remanded to the Board for 
reconsideration and readjudication in light of the Veteran's 
Claims Assistance Act of 2000 Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and the Court's holding in Holliday v. Principi, 
14 Vet. App. 280 (2001).

The veteran withdrew the CUE claim in the joint motion to the 
Court.


FINDINGS OF FACT

1.  In a June 1986 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for back disability.

2.  Since the Board's June 1986 decision, the evidence that 
has been submitted is either duplicative, or cumulative and 
redundant of evidence already of record and previously 
considered by agency decisionmakers.


CONCLUSIONS OF LAW

1.  The Board's June 1986 decision is final.  38 U.S.C.A. 
§ 7103 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2000).

2.  No new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the reasons and bases discussed below, the Board has 
determined that the veteran has not submitted new and 
material evidence to reopen his claim for service connection 
for a back disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991& 
Supp. 2001); 38 C.F.R. § 3.303 (2000).

In a June 1986 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
the claim for service connection for a back disorder.  The 
Board's June 1986 decision is final.  38 U.S.C.A. § 7103 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2000).  The 
claim may be reopened only by the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001).  The new and material evidence must be presented or 
secured since the time that the claim was finally disallowed 
on any basis, rather than since the time that the claim was 
last disallowed on the merits.  See Evans v. Brown, 9 Vet. 
App. 273 (1996) (a decision by an RO refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim, after having considered newly 
presented evidence, is a "disallowance" of a claim).  If 
new and material evidence has not been submitted, the Board 
does not need to address the merits of the claims.  Sanchez 
v. Derwinski, 2 Vet. App. 330 (1992).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Current case law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if such evidence has been presented, the 
merits of the claim must be evaluated based on a review of 
the entire record.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

At the time of the Board's June 1986 decision, the evidence 
of record consisted of service medical records, reports of VA 
examinations, statements from private physicians, an X-ray 
report, statements from the veteran's former commanding 
officer, and statements from several of the veteran's 
acquaintances.

Service medical records show that the veteran sustained head 
and face injuries during a fall from a gangplank in October 
1944.  He was discharged from a hospital several days later.  
The treatment records show no indication of a back injury.  
At the time of his physical examination for separation from 
service in February 1946, the only history of illness or 
injury was the usual childhood diseases.  On examination, the 
veteran's spine and extremities were normal.  The examiner 
reported that there were no defects noted.

In a letter dated in June 1952, the veteran's former 
commanding officer reported that while in Marseilles, France, 
in October 1944, the veteran fell from a ship's gangplank and 
injured his back.  He had "considerable trouble" with his 
back during the return trip to the United States.

A July 1952 report of a private physician shows that the 
veteran gave a history of being blown off the bow of a ship 
by a mine explosion during an invasion.  He had symptoms of 
pain in the dorsal spine.  The physician observed a left 
scoliosis with an apex at the third dorsal vertebra.  
Examination showed nerve inflammation at the left third 
dorsal foramina.  The trapezius muscle was contracted and 
tender.

During a September 1952 VA examination, the veteran reported 
that he had injured his back in the October 1944 fall from a 
gangplank.  He had current complaints of back pain and 
stiffness.  The examiner reported that the veteran's back was 
normal, with full range of motion and without deformity.  An 
X-ray of the lumbosacral spine was also normal.  The 
orthopedist reported that there was no diagnosis of 
orthopedic pathology.  A report of a May 1953 VA examination 
contains no findings or diagnoses of a back disorder.

In April 1974, the veteran submitted a copy of a radiology 
report that indicated he had narrowing of the disc spaces at 
the level of the third and fourth lumbar vertebrae (L3-4).  
There was also narrowing at L4-5 and at the lumbosacral 
level.  The findings reportedly suggested multiple 
degenerative discs.

The veteran's former commanding officer submitted another 
statement in April 1974.  The statement again reports that 
the veteran fell from a gangplank and thereafter complained 
of back pain.  Other lay statements submitted by the veteran 
include an affidavit of another member of the crew of the 
ship from which the veteran fell.  The crew member reported 
that the veteran received an injury in a fall from a 
gangplank in October 1944.  Statements from three more of the 
veteran's acquaintances were received in July 1985.  
According to one acquaintance, the veteran was in perfect 
health when he left to enlist in the Navy.  Upon his return, 
he needed assistance arising from bed to go to work.  When 
seen by an osteopath physician, the veteran was told that his 
back was severely damaged.  Two of the veteran's other 
acquaintances reported that the veteran had had back problems 
ever since his discharge from the Navy in 1946.

In a letter dated in March 1975, a chiropractor reported that 
he had treated the veteran since 1959 for a severe back 
condition.  The chiropractor reported that the veteran told 
him that his symptoms started after a fall from a gangplank 
in 1944.

In an August 1980 medical report, a doctor of osteopathy 
noted the veteran's history of back pain since falling from a 
gangplank in October 1944.  X-rays showed scoliosis involving 
the entire spine, arthritis of the dorsal and lumbar spine, 
and interference with costal articulation of the dorsal area.  
According to the physician, the back disorder was the result 
of severe trauma.

In its June 1986 decision, the Board noted that the original 
claim for service connection for a back disorder was denied 
in 1952 principally because no back disorder was found at the 
time of his separation from service.  The Board concluded 
that the veteran had not submitted new and material evidence 
to reopen the claim.

The evidence received since the Board's June 1986 decision 
consists of recently dated VA outpatient treatment records, 
duplicate copies of some evidence previously considered, some 
additional private medical records, additional written 
statements from the veteran's former commanding officer, 
written statements from the veteran, and the transcript of 
the testimony given by the veteran and his former commanding 
officer at a hearing before the undersigned Member of the 
Board.

The veteran's statements and testimony and the statements and 
testimony of his former commanding officer are essentially 
cumulative and redundant.  In essence, the statements and 
testimony repeat the assertion that the veteran injured his 
back in a fall in October 1944 and had complaints of back 
pain thereafter.  The Board considered the same assertions in 
June 1986.

Duplicate copies of an April 1974 X-ray report and the March 
1975 letter from the veteran's chiropractor were also 
previously considered.  Other copies of medical records 
submitted by the veteran in September 1999, while new, do not 
bear directly and substantially on the question at issue, as 
such records are not probative of whether the veteran has 
current disability from a back disorder which he incurred 
during his active military service.

VA outpatient treatment records received by the RO in April 
1997 deal primarily with the veteran's hearing loss.  
Pertinent evidence includes October 1996 X-rays that showed 
disc space narrowing and arthritic changes in the veteran's 
lumbar and thoracic spine.  A neurological examination report 
recites the veteran's history of back pain since a fall in 
service.  His current symptoms included radiating pain to his 
left lower extremity.  He had decreased sensation in his 
lower extremities.  Deep tendon reflexes at the ankles were 
absent.  The reported diagnoses included chronic low back 
pain with lumbar radicular symptoms.

The Board has carefully reviewed all of the evidence 
submitted since the Board's June 1986 decision.  Most of such 
evidence is either redundant, cumulative, or duplicative and 
is, therefore, not new.  Much of the new evidence is not 
pertinent to the veteran's back.  The recently dated 
treatment records that do pertain to the veteran's back show 
that he has current disability from degenerative changes in 
his spine.  This is not new evidence, as such changes were 
identified in medical records considered at the time of the 
Board's June 1986 rating decision.  While one record of VA 
outpatient treatment recites the history provided by the 
veteran of back injury from falling from a ship, it contains 
no further medical comment which bears directly and 
substantially on the question of the etiology of the 
veteran's current disability.  The bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because it is transcribed into the report 
of a medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The Board concludes that the veteran has not 
submitted evidence which is both new and material to reopen 
the claim for service connection for a back disorder.

This matter was returned to the Board by the Court for 
consideration of the Veteran's Claims Assistance Act of 2000 
(VCAA). See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000).  38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001).  The Board is satisfied that 
the notification and development requirements mandated by the 
VCAA and its implementing regulations, see 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)), have been 
met.  

There is no issue as to substantial completeness of the 
veteran's application.  VA has also secured all VA and 
private medical records that the veteran has indicated are 
pertinent to his claim, and VA has satisfied its duty with 
respect to such records and with receipt of sufficient 
information to proceed.  VA's duty to assist the claimant in 
this regard accordingly has been satisfied.  In addition, the 
veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
statement of the case and supplemental statements of the case 
that have been issued during the appellate process, as well 
as by this decision.  The veteran is hereby specifically 
advised that he should obtain competent medical evidence that 
indicates a nexus between his current back disability and an 
injury he sustained during his active  military service.

The Court has held that the Board should not proceed to 
decide an issue on appeal that the agency of original 
jurisdiction has not decided if, by so proceeding, procedural 
prejudice may result to the claimant.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the RO has considered 
the issue of entitlement to service connection for a back 
disorder in light of all the evidence received both prior and 
subsequent to its rating decision dated in August 1986.  For 
the reasons discussed above, the Board finds that the veteran 
has not been prejudiced by the lack of review of his claim in 
the context of the VCAA, as he has submitted no new and 
material evidence which would require readjudication by the 
RO.

Further, the amended regulations affecting 38 C.F.R. § 3.156 
are not applicable to claims to reopen that were filed prior 
to August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  


ORDER

The claim of entitlement to service connection for a back 
disorder is not reopened.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

